Citation Nr: 0714541	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
PTSD and assigned a 50 percent disability rating.  The RO 
denied service connection for hypertension.  The veteran 
appealed the initial rating assigned for PTSD.

Subsequently, the RO, in a March 2005 rating decision, 
granted service connection for hypertension.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).   


FINDINGS OF FACT

1.  Service-connected PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to depression, poor sleep, impairment in 
concentration, increased isolation, flat affect, 
hypervigilance, irritability and difficulty in establishing 
and maintaining effective work relationships and Global 
Assessment of Functioning (GAF) scores ranging from 50 to 57.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment , with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letter, dated in January 2005, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish an increased rating, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claim.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher initial rating was granted on appeal.  Since the 
veteran's increased rating claim is being denied and an 
effective date will not be assigned, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, the appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for an 
initial rating in excess of 50 percent for PTSD have been 
met.  In March 2004, the veteran was evaluated by a VA 
specialist for his PTSD.  Further, in a July 2005 statement, 
the veteran stated that there was no more evidence pertaining 
to his claim.  Given the above, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issues on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  
It follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Currently, the veteran's PTSD is rated as 50 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

VA treatment records show continued PTSD counseling and 
treatment between June 2004 and June 2005.  The medical 
evidence demonstrates that the veteran's psychiatric 
disabilities is manifested primarily by symptoms of 
depression, sleep difficulties, irritability, detachment from 
others, and decreased concentration.  He is currently 
unemployed.  

In VA examination reports, the veteran has been assigned GAF 
scores ranging between 50 and 57.  The Court has held that 
GAF scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A 
score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In March 2004, the veteran underwent a VA PTSD examination, 
where he reported depression, problems with concentration, 
poor sleep, nightmares, and diminished interest in social 
activities.  The veteran was hypervigilant, avoided crowds 
and felt detached from people.  He was irritable and short 
tempered and had no meaningful relationships.  The VA 
examiner found that the veteran was pleasant and cooperative 
through out the examination with normal speech and thought 
process.  His mood was anxious and dysphoric with flat 
affect.  He was fully oriented and alert with no evidence of 
gross memory loss or impairment.  He admitted to passive 
suicidal ideation without active plans or intent and denied 
any homicidal ideation.  The VA examiner did not find 
evidence of delusions or hallucinations or any other 
inappropriate behavior and assigned the veteran a GAF score 
of 51.  Further, the examiner noted that, after discharge 
from military service, the veteran maintained employment with 
the same company for over 33 years and was able to function 
well on the job.  However, following his retirement the 
veteran returned to part-time work to keep him busy and 
distracted from his symptoms of PTSD.

Subsequently, the veteran sought treatment for his PTSD from 
the VA Medical Center in Pensacola, Florida.  Records between 
June 2004 and June 2005 show that the veteran's PTSD was 
manifested with depression and irritability, but with no 
suicidal or homicidal ideations or psychosis.  His GAF score 
ranged between 50 and 57, but primarily stayed at a GAF of 
55.  Given the above analysis and evidence, the Board 
concludes that the preponderance of the evidence is against 
an initial disability rating in excess of 50 percent for the 
veteran's PTSD.  Therefore, his claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board finds that there is no persuasive medical evidence 
of occupational and social impairment due to symptoms 
indicative of a more severe disability, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  Thus, under the current rating 
criteria, a 70 percent rating is not warranted for the 
veteran's PTSD.  While the veteran and his representative may 
sincerely believe that the current disability is more severe 
than indicated by the medical evidence, the Board notes that 
laypersons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 50 percent rating at any time during the period 
of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  The Board notes that, although the 
veteran's claims file contains a denial statement from VA's 
Vocational Rehabilitation & Employment Services, the veteran 
is currently retired and functioned well at his previous 
employment for 33 years.  Further, the Board finds that a 
disability rating of 50 percent accounts for the veteran's 
current occupational impairments.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 50 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


